DETAILED ACTION
Examiner acknowledges receipt of the reply filed 8/15/2022, in response to the non-final office action mailed 2/16/2022.
Claims 7, 10, 12, 14, 21, 42 and 43 are pending and being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings- withdrawn 
The objection to the drawings is withdrawn in view the amendment filed 8/15/2022.

Specification- withdrawn
The objection to the specification is withdrawn in view the amendment filed 8/15/2022. 

Claim Objections- withdrawn
The objection of claims 7 and 42 is withdrawn in view the amendment filed 8/15/2022.


Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 8/15/2022.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive with respect to the rejections that are maintained, as indicated below.
Upon further consideration, a new ground(s) of rejection is made in view of the amendment and IDS filed 8/15/2022.  
An action on the merits is set forth herein.

Applicant is cautioned from amending the claims in a manner that would switch the claim scope from that which was originally presented, and/or introduce new subject matter.

Examiner comment 
Claims 7 and 10 recite Parkinson’s Disease whereas claim 21 recites Parkinson’s disease.  Please amend all of the claims for consistency so that disease is either capitalized or lowercase.

Applicant’s reference of previously granted patents (grandparent patent 10,357,468 - hereinafter “the ‘468 patent”) is not persuasive regarding the prosecution of the present application, since each patent application is prosecuted on its own merits and what was done in a previous case does not constitute imprimatur for the prosecution of further cases. In re Gyurik, 596 F.2d 1012, 201 USPQ 552 (CCPA 1979); In re Attwood, 267 F.2d 954, 122 USPQ 378 (CCPA 1959); In re Freedlander, 136 F.2d 759, 760, 58 USPQ 402, 403 (CCPA 1943).  
Examiner notes that the instant application is being examined in a different Art unit/different examiner than that of the ‘468 patent.
Moreover, the issued claims of the ‘468 patent are patently distinguishable from the instant claims.  Claim 1 of the ‘468 patent was drawn to a method of slowing progression of Parkinson's Disease which comprises administering to a patient not previously treated with a COMT inhibitor an effective amount of (i) levodopa; (ii) an AADC inhibitor; and (iii) opicapone, wherein the dose of opicapone is 15 mg to 100 mg once per day; wherein the patient not previously treated with a COMT inhibitor refers to a patient (1) experiencing a mean daily OFF time of up to 6 hours; (2) having a PD diagnosis for up to 8 years; (3) experiencing motor symptoms and/or motor complications for up to 4 years; or (4) taking an average daily dose of levodopa of up to 800 mg.  Thus, the ‘468 patent claims encompassed a method in which a PD patient was administered a combination of 3 drugs, including levodopa and opicapone.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12, 21, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by the amendment filed 8/15/2022. 
Claim 7 is drawn to a method of slowing or delaying progression of Parkinson’s Disease wherein the method comprises administering to a patient diagnosed with Parkinson’s Disease an effective amount of opicapone without levodopa in a dose of 15 to 100 mg.
Claims 7, 10, 12, 21, 42 and 43 are deemed to be indefinite due to alternative claim interpretation of claim 7.  Claim 7 can have alternative claim interpretations, thus the skilled artisan is not apprised of the metes and bounds of the claim.
In a first claim interpretation, a patient diagnosed with Parkinson’s Disease is administered an effective amount of opicapone wherein the effective amount is a dose of 15 to 100 mg Parkinson’s Disease, and the patient is not administered levodopa.  In this interpretation: the effective dose of opicapone is 15-100 mg and the patient does not take levodopa.
In the second claim interpretation, a patient diagnosed with Parkinson’s Disease is administered an effective amount of opicapone, without levodopa in a dose of 15 to100 mg.   In this interpretation: an effective amount [dose unknown] of opicapone and the patient does not take levodopa at a dose of 15-100 mg.
Claim clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, 12, 14, and 21 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Learmonth et al. (U.S. 2010/0113529- previously cited), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3- previously cited).  This rejection is maintained from the office action mailed 2/16/2022, but has been amended to reflect claims filed 8/15/2022. 
Examiner notes that inventor Soares Da Silva and Applicant Bial-Portela  of Learmonth et al. are also a named inventor and applicant of the instant application. 
Learmonth et al. teach the use of an oxodiazolyl compound (I) for the preparation of a medicament for the prevention or treatment of central and peripheral nervous system associated disorders, wherein said medicament is administered according to a dosing regimen having a dosing periodicity ranging from about twice a day to about once every other day (abstract).  Example 1 teaches preparation of compound A, 5-[3-(2,5-Dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl- ]-3-nitrobenzene-1,2-diol.  As evidenced by CAS SciFinder, this is the same compound as opicapone (p. 2 of CAS SciFinder, the highlighted compound name).  Learmonth et al. state that the treated pathological states are central and peripheral nervous system associated disorders of humans. Preferred disorders include movement disorders and schizoaffective disorders. Movement disorders are characterized by either a lack of movement or excessive movement. Movement disorders preferably treated by compounds of general formula I include Parkinson disease, dystonia, dyskinesia, extrapyrimidal syndromes, gait, tremor, chorea, ballism, akathisia, athetosis, bradykinesia, freezing, rigidity, postural instability, myoclonus, and tics or Tourette syndrome. The most preferred disorder is Parkinson's Disease (para. [0018]).
Learmonth et al. teach that the compounds can be used to treat Parkinson’s disease (e.g., paras., [0018]-[0019], claim 26).  Learmonth et al. teach that the compounds may be used to prevent or delay the onset, retard the progression or ameliorate the symptoms of the disease or condition (para. [0019]). Opicapone dosages include preferably 5-100 mg/day (para. [0027]) Accordingly, the limitations of claim 7 are satisfied.  
Regarding claim 10, Learmonth et al. teach that the compounds may be used to prevent the onset of disease (para. [0019]). This is construed as reading on slowing or delaying the progression Parkinson’s disease by a period of at least one month.  Regarding claim 12, opicapone can be administered once a day (claim 20, para. [0023]-[0028).  Regarding claim 14, opicapone dosages include preferably 5-100 mg/day (para. [0027]).  Regarding claim 21, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02.  While Learmonth et al. do not teach that a PD patient “the method reduces the periods in which the patient exhibits Parkinson’s disease symptoms by more than 0.25 hr. per day”, Learmonth et al. do teach the same patient population [Parkinson’s disease], drug [opicapone], and dose regimen as instantly claimed.  Because the method steps are the same, it is deemed that the patient would inherently exhibit a reduction in Parkinson’s disease symptoms by more than 0.25 hr. per day, as recited in instant claim 21.
Accordingly, claims 7, 10, 12, 14, and 21 are anticipated by Learmonth et al.
Response to arguments
Applicant traverses the rejection at p. 18 of the reply filed 8/15/2022.
Applicant presents arguments that discussed in the grandparent application 15/528886 (issued patent.  Applicant cites prior art in an attempt to distinguish “symptomatic effect” vs “disease-modifying effect” (pp. 6-17).
Applicant asserts that PD progression is pathologically defined by neurodegeneration and as PD progresses the symptoms get worse (p. 6).  Applicant cites Rocha 2014 for the statement that levodopa still remains the most effective symptomatic treatment in PD (p. 7).  McGhee 2013 is cite for the assertion that “[clinical] trials cannot differentiate between symptomatic and disease-modifying treatments when the end-point is amelioration of PD symptom.  Id.  Ferreira 2013 is cited for the assertion that symptomatic treatment was shown at higher doses of opicapone but no conclusion could be made relating to progression of PD.
Applicant cites D’Agostino 2009, Olanow 2009, Olanow 2010, Jenner 2011, Schapira 2013, and Nissen 2009  for assessment of clinical trial data using a “delayed start” as indicative of “disease-modifying effects” (pp. 8-13).
Applicant asserts that Examples 1A and 1B teach administration of opicapone to clinal trial participants.  What Applicant fails to disclose is that patients in this trial ALSO took opicapone together with levodopa and carbidopa or benserazide in patients not previously treated with the COMT inhibitor, opicapone (i.e. naive to opicapone) (PGPUB at para. [0028], Fig. 3, and Exs. 1A, 1B, and 2).
Applicant states that motor functions such as tremor, bradykinesia, and rigidity were assessed.  A reduction in this value was considered therapeutic (p. 15).  Assessment of “troublesome dyskinesia” was determined and an increase in this value was considered therapeutic.  Id.
Applicant asserts that Learmonth does not anticipate the instant claims.  Applicant asserts that Learmonth is not a disclosure of a disease modifying effect and is limited to the clinical trial in example 3.  Applicant states that example 3 of Learmonth teaches administration of levodopa “based on what was known at the time, it would make no sense to administer opicapone without levodopa”.  Id.  Applicant asserts that Learmonth is limited to “symptomatic improvement” of PD patients whereas the instant claims relate to a “disease modifying effect”.  
Applicant seeks to minimize the teachings of Learmonth (their own prior art work) to symptoms, as opposed to “a method of slowing or delaying the progression in PD”- which Applicant asserts is a “disease-modifying effect” (e.g., reply at pp. 5-6).  
Examiner has reviewed and considered applicant’s arguments, but is not persuaded.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “disease-modifying effect” and “rate of progression”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner further notes that these terms are not recited in the instant claims, much less explicitly or implicitly defined in the specification.  
Example 1A  and 1B of the specification teach a clinical trial of PD patients taking opicapone and levodopa.  PD patients were assessed with a patient questionnaires and other metrics.
Para. [0073] of the PGPUG states (emphasis added): 
The progression of Parkinson's Disease may be determined by noting the change in any PD symptom or commonly used measure of PD symptoms (see Examples 1A and 1B), for example, OFF time and/or ON time, for example a reduction in OFF time compared to starting the treatment of the invention and/or an increase in ON time compared to starting the treatment of the invention. The reduction in OFF time could suitably be of at least 10 minutes. The reduction in OFF time by at least 10 minutes can be for example at least 15 minutes, at least 30 minutes, at least 45 minutes or at least an hour, for example between 15 minutes and 30 minutes, between 30 minutes and an hour. A corresponding relative improvement in ON time may similarly be employed to determine progression of disease. As shown in FIG. 1, at least 12 months post commencement of treatment with opicapone, a difference of approximately -2.0 hrs. in OFF time is seen. As shown in FIG. 2, at least 12 months post commencement of treatment with opicapone a difference of approximately +1.5 hr. in ON time without troublesome dyskinesia [also taught in Learmonth at para. [0018]] is seen.

Applicant’s specification assessment of “progression of PD” is limited to assessment of PD symptoms.  Examiner would like to further point out that instant claim 21 refers to “Parkinson’s disease symptoms”.   Therefore, applicant’s arguments asserting that Learmonth is limited to “symptoms of a disease” versus disease modifying effects is quibbling on terminology, but does not address the actual teachings of Learmonth.  
Examiner reminds Applicant that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Contrary to applicant’s assertions, Learmonth teaches treatment of Parkinson’s disease patients comprising administering opicapone at the recited dosage.  Applicant is limiting the teachings of Learmonth to Example 3, which is not consistent with prior art interpretation and MPEP §2123.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.
Applicant’s reference of previously granted patents (grandparent patent 10,357,468 - hereinafter “the ‘468 patent”) is not persuasive regarding the prosecution of the present application, since each patent application is prosecuted on its own merits and what was done in a previous case does not constitute imprimatur for the prosecution of further cases. In re Gyurik, 596 F.2d 1012, 201 USPQ 552 (CCPA 1979); In re Attwood, 267 F.2d 954, 122 USPQ 378 (CCPA 1959); In re Freedlander, 136 F.2d 759, 760, 58 USPQ 402, 403 (CCPA 1943).  Examiner notes that the instant application is being examined in a different Art unit/different examiner than that of the ‘468 patent.
Moreover, the issued claims of the ‘468 patent are patently distinguishable from the instant claims.  Claim 1 of the ‘468 patent a method of slowing progression of Parkinson's Disease which comprises administering to a patient not previously treated with a COMT inhibitor an effective amount of (i) levodopa; (ii) an AADC inhibitor; and (iii) opicapone, wherein the dose of opicapone is 15 mg to 100 mg once per day; wherein the patient not previously treated with a COMT inhibitor refers to a patient (1) experiencing a mean daily OFF time of up to 6 hours; (2) having a PD diagnosis for up to 8 years; (3) experiencing motor symptoms and/or motor complications for up to 4 years; or (4) taking an average daily dose of levodopa of up to 800 mg.  Thus the ‘468 patent claims encompass a method in which a PD patient is administered a combination of 3 drugs, including levodopa and opicapone.
Furthermore, evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See M.P.E.P. § 2131.04.
As Applicant acknowledges- the specification does not teach a single PD patient that received “opicapone without levodopa” (reply at p. 17).  The specification does not define “disease modifying effect” or “rate of progression”.  The assessments that were made in a clinical trial were of physical symptoms of PD, namely tremor, bradykinesia, rigidity and “troublesome dyskinesia”.  Learmonth et al. explicitly teaches that movement disorders to be treated with opicapone include Parkinson disease, gait, tremor, bradykinesia, freezing, and rigidity (para. [0018]).
The instant rejection is maintained for at least these reasons and those previously made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 12, 14, 21, 42 and 43 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Learmonth et al. (U.S. 2010/0113529- previously cited), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3- previously cited).  This rejection is maintained from the office action mailed 2/16/2022, but has been amended to reflect claims filed 8/15/2022.
Learmonth et al. teach the use of an oxodiazolyl compound (I) for the preparation of a medicament for the prevention or treatment of central and peripheral nervous system associated disorders, wherein said medicament is administered according to a dosing regimen having a dosing periodicity ranging from about twice a day to about once every other day (abstract).  Example 1 teaches preparation of compound A, 5-[3-(2,5-Dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl- ]-3-nitrobenzene-1,2-diol.  As evidenced by CAS SciFinder, this is the same compound as opicapone (p. 2 of CAS SciFinder, the highlighted compound name).  Learmonth et al. teach that the compounds can be used to treat Parkinson’s disease (PD) (e.g., paras., [0018]-[0019], claim 26).  Learmonth et al. teach that “the term treatment and variations such as `treat` or `treating` refer to any regime that can benefit a human or non-human animal. The treatment may be in respect of an existing condition or may be prophylactic (preventative treatment). Treatment may include curative, alleviation or prophylactic effects. Treatment may prevent or delay the onset, retard the progression or ameliorate the symptoms of the disease or condition” (para. [0019]). Opicapone can be administered once a day (claim 20, para. [0023]-[0028).  Opicapone dosages include preferably 5-100 mg/day (para. [0027]).  
Learmonth et al. do not explicitly teach the Parkinson’s disease patient characteristics recited in claims 42 and 43.
It would have been obvious to one of ordinary skill in the art to administer opicapone to a PD patient and/or a patient suspected of being at risk for PD.  Learmonth et al. teach that administration of opicapone can be used to “prevent or delay the onset, retard the progression or ameliorate the symptoms” of PD.  Thus, the skilled artisan would have had a reasonable expectation of success in treating a PD patient that had not previously taken a dopamine precursor, wherein the dopamine precursor was levodopa.  Additionally, it is a matter of routine practice on the part of the physician, identifying what pharmaceutical treatments are suitable for a Parkinson’s disease patient.   
Accordingly, claims 42 and 43 are rendered obvious.
Claims 7, 10, 12, 14, 21, 42 and 43 are deemed to be obvious in view the teachings of Learmonth et al.
Response to arguments
Applicant traverses the rejection at pp. 19-20 of the reply filed 8/15/2022.   Applicant further attempts to distinguish between “disease-modifying effect” and a treatment of symptoms (reply at p. 19).  Applicant restates that same arguments relating to Learmonth as set forth in the above 102 rejection.  Examiner will not repeat the arguments here.  
Applicant refers to the cited references disclosed above to support Applicant’s argument between the two terms.  Applicant asserts “surprising and unexplained discovery that opicapone can slow or delay progression of PD in patients” (p. 19-20).  Applicant refers to several prior art references.  Id.
Examiner has reviewed and considered applicant’s arguments, but is not persuaded.
Examiner reiterates that Applicant acknowledges- the specification does not teach a single PD patient that received “opicapone without levodopa” (reply at p. 17).  The specification does not define “disease modifying effect” or “rate of progression”.  The assessments that were made in a clinical trial were of physical symptoms of PD, namely tremor, bradykinesia, rigidity and “troublesome dyskinesia”.  Learmonth et al. explicitly teaches that movement disorders to be treated with opicapone include Parkinson disease, gait, tremor, bradykinesia, freezing, and rigidity (para. [0018]).
Examiner rebuttal arguments set forth above also apply to the 103 rejection.
	The instant rejection is maintained for at least these reasons and those previously made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 10, 12, 14, and 21 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 12-17 of U.S. Patent No. 8,524,746 (hereinafter (the ‘746 patent”), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3- previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained from the office action mailed 2/16/2022, but has been amended to reflect claims filed 8/15/2022.
The instant claims are drawn to a method of slowing or delaying progression of Parkinson’s Disease wherein the method comprises administering to a patient diagnosed with Parkinson’s Disease an effective amount of opicapone without levodopa in a dose of 15 to 100 mg.  Instant claim 10 recites wherein the slowing the progression involves the delay by a period of at least one month.  Instant claim 12 recites wherein opicapone is administered once a day. Instant claim 14 recites wherein the dose of opicapone is between 25-100 mg.  
Claim 1 of the ‘746 patent is drawn to a method of treating a movement disorder in a patient in need thereof comprising administering to the patient about twice every day to about once every other day a pharmacologically effective dose of 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol or a pharmacologically acceptable salt thereof, wherein the movement disorder is selected from Parkinson's disease, dystonia, dyskinesia, and extrapyrimidal syndromes.   Claim 2 of the ‘746 patent recites that administration is once daily. Claim 6 of the ‘746 patent recites that the movement disorder is Parkinson’s disease.   Claims 12-15 of the ‘746 patent recite dose formulation of the compound, including 5-100 mg.  Claims 16 and 17 of the ‘746 patent recite timing of the dosage, e.g., morning, midday, noon, afternoon, evening, or midnight.
As evidenced by CAS SciFinder, opicapone is the same compound as 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol (p. 2 of CAS SciFinder, the highlighted compound name).
The specification of the ‘746 patent recites:  

As used herein, the term treatment and variations such as treat or treating refer to any regime that can benefit a human or non-human animal. The treatment may be in respect of an existing condition or may be prophylactic (preventative treatment). Treatment may include curative, alleviation or prophylactic effects. Treatment may prevent or delay the onset, retard the progression or ameliorate the symptoms of the disease or condition. 
 
Col. 5, ll. 53-60.
“[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
	Accordingly, the claims of the ‘746 and deemed to teach a method of slowing or delaying progression of Parkinson’s disease comprising to a patient diagnosed with Parkinson’s disease an effective amount of opicapone without levodopa.  Regarding claim 10, the definition of “treatment” per the ‘746 patent includes “prevent or delay the onset … of the disease or condition”.  Such a prevention is deemed to encompass a delay progression of Parkinson’s disease by more than one month.  Examiner further notes that the claims of the ‘746 patent recite the same patient population, drug [opicapone], and dose regimen as instantly claimed.  Therefore, it is deemed that the patient would inherently exhibit a reduction in Parkinson’s disease symptoms by more than 0.25 hr. per day, as recited in instant claim 21.
	Instant claims 7, 10, 12, 14, and 21 are deemed to be anticipated by claims 1, 2, 6 and 12-17 of the ‘746 patent.

Response to arguments
Applicant traverses the rejection at p. 21 of the reply filed 8/15/2022.  Applicant asserts that the ‘746 patent refers to “symptomatic treatment of PD via the administration of opicapone with levodopa” whereas the “pending application refers to the disease-modifying effect associated with the administration of opicapone without levodopa.
Examiner has considered Applicant’s arguments but is not persuaded.
First, the ODP rejection is based on the claims, not what the “pending application refers to”, e.g., disease-modifying effect.  Secondly, Applicant’s statements regarding the teaching of the claims of the ‘746 patent are factually incorrect. Claim 1 of the ‘746 patent does not teach administration of opicapone with levodopa.
Claim 1 of the ‘746 patent recites  a method of treating a movement disorder in a patient in need thereof comprising administering to the patient about twice every day to about once every other day a pharmacologically effective dose of 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol [opicapone] or a pharmacologically acceptable salt thereof, wherein the movement disorder is selected from Parkinson's disease, dystonia, dyskinesia, and extrapyrimidal syndromes.  Claim 6 recites that the movement disorder is PD.  The specification of the ‘746 patent explicitly states that treatment may include curative, alleviation or prophylactic effects. Treatment may prevent or delay the onset, retard the progression or ameliorate the symptoms of the disease or condition. 
Instant claims 7, 10, 12, 14, and 21 are deemed to be anticipated by claims 1, 2, 6 and 12-17 of the ‘746 patent.
The rejection is maintained for at least these reasons and those previously made of record.

Claims 7, 10, 12, 14, 21, 42, and 43 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 10, 15, and 16 of U.S. Patent No. 8,168,793 (hereinafter (the ‘793 patent”), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3- previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This is a new rejection necessitated by the claims and IDS filed 8/15/2022.
The instant claims are drawn to a method of slowing or delaying progression of Parkinson’s Disease wherein the method comprises administering to a patient diagnosed with Parkinson’s Disease an effective amount of opicapone without levodopa in a dose of 15 to 100 mg.  Instant claim 10 recites wherein the slowing the progression involves the delay by a period of at least one month.  Instant claim 12 recites wherein opicapone is administered once a day. Instant claim 14 recites wherein the dose of opicapone is between 25-100 mg.  Instant claims 42 and 43 recite that the patient has not taken recited therapeutics.
Claims 5 and 15 of the ‘793 patent recite 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol [opicapone] and  a pharmaceutical composition comprising the compound.  Claim 10 of the ‘793 patent recites a method of treating a subject afflicted by a disorder selected from: a mood disorder, Parkinson's disease, a parkinsonian disorder, restless legs syndrome, a gastrointestinal disturbance and an edema formation state, comprising administering to the subject an amount of a compound according to claim 5 effective to treat said disorder of the subject.  Claim 16 of the ‘793 patent recites a method of treating a subject afflicted by a disorder selected from: Parkinson's disease, a parkinsonian disorder, comprising administering to the subject an amount of a compound according to claim 5 effective to treat said disorder of the subject.
The instant claims are directed to a method of slowing or delaying progression of Parkinson’s Disease comprising the patented composition of the ‘793 patent.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the composition of the ‘793 patent could be used for slowing or delaying progression of Parkinson’s Disease because the patented composition is comprised opicapone.  Furthermore, the issued ‘969 patent claimed a method of treating Parkinson's disease comprised of administering the patented composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 7, 10, 12, 14, 21, 42, and 43 are rendered obvious in view of claims 5, 10, 15, and 16 of the ‘793 patent.

Claims 7, 10, 12, 14, 21, 42, and 43 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, and 12 of U.S. Patent No. 9,745,290 (hereinafter (the ‘290 patent”), as evidenced by Opicapone (CAS SciFinder Registry Number 923287-50-7, accessed 2/12/2022, pp. 1-3- previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This is a new rejection necessitated by the claims and IDS filed 8/15/2022.
The instant claims are drawn to a method of slowing or delaying progression of Parkinson’s Disease wherein the method comprises administering to a patient diagnosed with Parkinson’s Disease an effective amount of opicapone without levodopa in a dose of 15 to 100 mg.  Instant claim 10 recites wherein the slowing the progression involves the delay by a period of at least one month.  Instant claim 12 recites wherein opicapone is administered once a day. Instant claim 14 recites wherein the dose of opicapone is between 25-100 mg.  Instant claims 42 and 43 recite that the patient has not taken recited therapeutics.
Claim 1 of the ‘290 patent recites an individual dosage unit comprising 1 to 500 mg of a compound of formula I.  claim 2 of the ‘290 patent recite 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl]-3-nitrobenzene-1,2-diol [opicapone] and  a pharmaceutical composition comprising the compound.  Claims 3-7 of the ‘290 patent recite dosage amounts of opicapone.  Claims 11-12 of the ‘290 patent recite a method of treating Parkinson's disease in a patient in need thereof comprising administering opicapone to the patient.
The instant claims are directed to a method of slowing or delaying progression of Parkinson’s Disease comprising the patented composition of the ‘290 patent.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the composition of the ‘793 patent could be used for slowing or delaying progression of Parkinson’s Disease because the patented composition is comprised opicapone.  Furthermore, the issued ‘290 patent claimed a method of treating Parkinson's disease comprised of administering the patented composition.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 7, 10, 12, 14, 21, 42, and 43 are rendered obvious in view of claims 1-7, 11, and 12 of the ‘290 patent.

 
Relevant art
Learmonth et al. (U.S. 2009/0054437- hereinafter Learmonth 2- previously cited) teach compounds of formula I that have pharmaceutical properties in the treatment of central and peripheral nervous system disorders (abstract).  A specific compound of formula I is 5-[3-(2,5-dichloro-4,6-dimethyl-1-oxy-pyridin-3-yl)-[1,2,4]oxadiazol-5-yl-]-3-nitrobenzene-1,2-diol (claim 2).  As evidenced by CAS SciFinder, this is the same compound as opicapone (p. 2 of CAS SciFinder, the highlighted compound name).  
Learmonth 2 teach a method of treating a subject afflicted by a central or peripheral nervous system disorder, where a reduction in the O-methylation of catecholamines may be of therapeutic benefit, comprising administering to the subject an amount of a compound according to claim 1 effective to treat said disorder of the subject (claim 3). The disorder can be Parkinson’s disease (claim 6, para. [0078]).

Conclusion
No claims are allowed. 

Claims 7, 10, 12, 14, 21, 42 and 43 are pending and are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654